Citation Nr: 0836639	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-29 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the right collar bone with arthritis.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to April 
1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Virginia.  In August 2008, the veteran testified 
before the undersigned Veterans Law Judge at the RO.  A 
transcript from that hearing has been incorporated into the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board would like to note at the outset that the veteran's 
service medical records are not available for review and are 
presumed destroyed in a fire at the National Personnel 
Records Center in St. Louis, Missouri, in 1973.  VA has a 
heightened duty to assist a veteran when his service medical 
records are missing through no fault of his own.  See Hayre 
v. West, 188 F.3d 1327, 1332 (Fed. Cir. 1999).  

During the August 2008 Board hearing the veteran testified 
that he was receiving disability benefits from the Social 
Security Administration (SSA) for his claimed shoulder injury 
and arthritis.  In light of the existence and possible 
relevance of the veteran's SSA records to this claim, it is 
incumbent on VA to obtain them.  See Murincsak v. Derwinski, 
2 Vet. App. 363, 369-370 (1992) (where VA has actual 


notice of the existence of records held by SSA which appear 
relevant to a pending claim, VA has a duty to assist by 
requesting those records from SSA).  See also Masors v. 
Derwinski, 2 Vet. App. 181, 187-88 (1992) (SSA's 
determination regarding the veteran's unemployability and the 
reasons for that determination are pertinent for VA 
purposes).

The Board also notes that August 2005 rating decision, which 
is the subject of this appeal, refers to VA records that do 
not appear to be on file.  In the August 2005 rating decision 
the RO referred to outpatient treatment reports, dated from 
May 14, 2001, through January 9, 2003, from Butler VA medical 
center.  These records are not in the claims file and should 
be obtained.  38 U.S.C.A. § 5103A(b).

Lastly, the veteran reported at the August 2008 VA Board 
hearing that he received private treatment for his hearing 
problems, to include in 1976 at North Hills Passavant Medical 
Center of Pittsburgh.  He also reported that he would attempt 
to obtain the records and submit them to the RO.  No such 
records are on file.  In light of the necessity of this 
remand, the veteran should be given the opportunity to 
provide sufficient information with which to allow VA to 
obtain all identified, pertinent medical records.  See 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159.

While the Board regrets that remand of this matter will 
further delay a final decision on appeal, the Board finds 
that a remand is necessary to ensure that all due process 
requirements are met.  Accordingly, this case is hereby 
REMANDED for the following action:

1.  Contact the veteran in writing and ask 
that he provide information (dates of 
treatment, addresses and names of medical 
facilities) regarding treatment him for 
his hearing, tinnitus and shoulder 
problems, to include treatment in 1976 at 
North Hills Passavant Medical Center of 
Pittsburgh.  If the veteran fails to 
respond or provide additional information, 
that should be noted in the claims 


folder.  If additional information is 
received, efforts should be made to obtain 
such records.

2.  The SSA should be contacted and 
requested to provide a copy of its 
decision awarding benefits to the veteran, 
as well as copies of all supporting 
medical documentation that was utilized in 
rendering the decision.

3.  Copies of VA treatment records from 
Butler VAMC, to specifically include 
records dated from May 2001 to January 
2003, should be obtained and associated 
with the claims folder.

4.  After completion of the above and any 
additional development of the evidence 
that may be deemed necessary, to include 
affording the veteran appropriate VA 
examinations, the veteran's claims file 
should be reviewed to determine if the 
issues on appeal can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

